Case 6:19-cv-02450-PGB-DCI Document 15 Filed 02/27/20 Page 1 of 2 PageID 60




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

 TAVIA WAGNER,                                    )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )
                                                  )    Case No. 6:19-cv-02450-PGB-DCI
 FRATELLI’S PIZZERIA & ITALIAN                    )
 RESTAURANT INC.,                                 )
                                                  )
                Defendant.                        )
                                                  )


                              JOINT NOTICE OF SETTLEMENT

       Plaintiff, TAVIA WAGNER, and Defendant, FRATELLI’S PIZZERIA & ITALIAN

RESTAURANT, INC. (collectively “the Parties”), hereby give notice that the Parties have reached

an amicable resolution with respect to all claims that the Plaintiff asserted against Defendant in

this action. The Parties respectfully request that the Court: (1) provide the Parties with thirty (30)

days to file an appropriate motion with the Court and (2) retain jurisdiction over this action and

the settlement thereof.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                  1
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
Case 6:19-cv-02450-PGB-DCI Document 15 Filed 02/27/20 Page 2 of 2 PageID 61




DATED this 27th day of February, 2020.
Respectfully submitted,


By: /s/Joe M. Quick, Esq.                           By: /s/Heather M. Meglino
Joe M. Quick, Esq.                                  Heather M. Meglino, Esq.
Bar Number 0883794                                  Florida Bar No. 091857
Law Office of Joe M. Quick, Esq.                    Spire Law, LLC
I224 S. Peninsula drive #604                        12249 Science Drive, Suite 155
Daytona Beach, Florida 32118                        Orlando, Florida 32826
Telephone: 386.212.3591                             heather@spirelawfirm.com
Email: JMQuickEsq@gmail.com                         www.spirelawfirm.com

Attorney for Plaintiff | Tavia Wagner               Attorney for Defendant | Fratelli’s Pizzeria
                                                    & Italian Restaurant Inc.


                                CERTIFICATE OF SERVICE

        I hereby Certify that on this 27th day of February, 2020, the foregoing was electronically
filed with the Court by using the Middle District of Florida CM/ECF portal, which will send a
notice of electronic filing to: Joe Quick, Esq. at JMQuickEsq@gmail.com, at 1224 S. Peninsula
Dr Ste 316, Daytona Beach, Florida 32118-4856.
                                              /s/ Heather M. Meglino, Esq.
                                              Heather M. Meglino




                                                2
                                                                             www.spirelawfirm.com
                                                                             Employment Attorneys
